DETAILED ACTION
Status of Claims
This action is in response to amendments filed 21 March 2022.
Claims 1 and 17 have been amended.
Claims 2-3, 10-16, 18, and 21 have been canceled.
1, 4-9, 17, 19-20, and 22 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
Applicant asserts that the newly amended claims no longer recite nonfunctional descriptive material. The examiner agrees and thus will interpret the recited limitations as having patentable weight.

102 Rejection:
Applicant asserts that Schulz fails to explicitly disclose or suggest the recited methods and systems using three ACH transaction for both transaction messaging and settlement of transaction.The examiner respectfully disagrees.  Schulz explicitly discloses systems and methods for screening ACH transactions/items against an interdiction list through a series of ACH item transactions through a multitude of actors including: an originating source, a US RDFI, a foreign gateway operator, and a foreign ODFI (See method disclosed in Fig. 8A and 8B). Thus, as Schulz discloses a series of at least 3 separate ACH item transactions, Schulz fully discloses the method as claimed.

Additionally, applicant asserts that Schulz fails to disclose the three ACH transactions recited in amended claim 1 or the two ACH transactions disclosed in amended claim 17 as specifically and particularly recited in the amended claims. The examiner respectfully disagrees. As outlined previously, Schulz explicitly discloses systems and methods for screening ACH transactions/items against an interdiction list through a series of ACH item transactions through a multitude of actors including: an originating source, a US RDFI, a foreign gateway operator, and a foreign ODFI (See method disclosed in Fig. 8A and Fig. 8B) which includes at least 3 specific ACH transactions being performed between an originating financial institution in one county and a receiving financial institution in a second country. Thus, Schulz fully discloses the method as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 17, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schulz (US 7881996 B1).

In regards to Claims 1 and 17, Schulz discloses:
A method comprising: receiving a first ACH (automated clearing house) transaction by a first sponsor bank (See Schulz: Fig. 8A – 805 – Foreign ODFI receives an ACH item. It is clear to one of ordinary skill in the art that an ACH item would be received from a banking institution)
in a first country from an originating bank in the first country, the first ACH transaction being received via a first ACH system operative in the first country and received first ACH transaction containing addressing messaging that indicates a receiving bank and a recipient’s account number at the receiving bank (See Schulz: Fig. 8A and 8B – Schulz discloses a Foreign ODFI receiving an original ACH item in a first country which is routed through the method disclosed by Schulz to a final destination in a second country. It is clear to one of ordinary skill in the art that the final destination of an ACH item transfer would be a specific banking account at a specific banking institution which would necessitate that the originating transaction include some indicator providing this information) and 
executing, in response to receiving the first ACH transaction from the first sponsor bank, a second ACH transaction from the first sponsor bank to a second sponsor bank located in a second country different from the first country (See Schulz: Fig. 8A – 850 - Foreign ODFI sends item in file to USGO via foreign gateway – Schulz discloses the execution of a subsequent ACH item transfer, in response the originally received ACH item, of said received ACH item, between the Foreign ODFI and a USGO(US Gateway Operator) which are both located in differing countries) 
the second ACH transaction including addressing messaging containing the account number to identify the recipient's account and indicating the receiving bank in the second country to receive a third ACH transaction to be executed from the second sponsor bank to benefit the recipient's account at the receiving bank located in the second country (See Schulz: Fig. 8A and 8B – Schulz discloses a Foreign ODFI receiving an original ACH item in a first country which is routed through the method disclosed by Schulz to a final destination in a second country. It is clear to one of ordinary skill in the art that the final destination of an ACH item transfer would be a specific banking account at a specific banking institution which would necessitate that the originating transaction include some indicator providing this information), 
the second ACH transaction being executed via a second ACH system different from the first ACH system and operating internationally (See Schulz Fig. 8A – 850 - Foreign ODFI sends item in file to USGO via foreign gateway – Schulz discloses the second transaction specifically being executed using a foreign gateway rather than a generic ACH system used for the first received transaction)
executing, in response to the execution of the second ACH transaction, the third ACH transaction from the second sponsor bank to the receiving bank located in the second country to benefit the recipient's account at the receiving bank (See Schulz: Fig. 8B – 880 – USGO sends file to RDFI via ACH network – Schulz discloses the USGO/second sponsor bank sending an ACH item to the receiving bank/RDFI as a subsequent step to the previously mentioned ACH item transfers).

In regards to Claim 4, Schulz discloses:
The method of claim 1, wherein the first ACH system includes electronic data communication channels in the first country (See Schulz col. 8 – lines 27-34, Schulz discloses an ODFI receiving electronic data within a first country and thus must include electronic data communication channels in said country)

In regards to Claims 5 and 19, Schulz discloses:
The method of claim 1, wherein the second ACH system includes at least one electronic data communication channel that supports electronic data messaging between the first country and the second country (See Schulz: col. 8 – lines 34-36 and col. 9 – lines 1-4, Schulz discloses an RFDI communicating with a foreign ODFI via an electronic data communication channel with a USGO operating within said channel) 

In regards to Claim 6, Schulz discloses:
The method of claim 1, wherein the receiving of the first ACH transaction and the executing of the second ACH transaction steps are performed by a computer operated by the first sponsor bank (See Schulz col. 8 – lines 27-34, Schulz discloses a foreign ODFI performing the functions of receiving and executing within the context of a computerized system. Therefore, it is obvious to one of ordinary skill in the art that said functions must be performed by a computer associated with said ODFI).

In regards to Claims 7 and 22, Schulz discloses:
The method of claim 6, wherein the computer is electronically coupled to the first ACH system and the second ACH system (See Schulz col. 8 – lines 27-34, Schulz discloses a foreign ODFI performing the functions receiving a first ACH transaction and executing a second ACH transaction and thus is coupled/associated with both ACH systems).

In regards to Claim 8, Schulz discloses:
The method of claim 1, wherein the addressing messaging also includes at least one instruction concerning a downstream ACH transaction (See Schulz: Fig. 8A and 8B – Schulz discloses a method for routing a singular ACH item through multiple connecting financial institution to a final destination in a downstream fashion. It is clear to one of ordinary skill in the art that some form of address messaging/information directing each of connecting financial institution’s ACH transaction would be required for the item to reach its final destination)

In regards to Claim 9, Schulz discloses:
The method of claim 8, wherein the instruction indicates how rapidly the at least one downstream ACH transaction is to be performed (See Schulz: Fig. 8A and 8B - Schulz discloses a method for routing a singular ACH item through multiple connecting financial institution to a final destination, in a downstream fashion, based on a predetermined timeline of steps. While no explicit timeframe is disclosed, it is clear to one of ordinary skill in the art that each of the downstream ACH transaction would have to be performed in some timely manner for the ACH item to reach its final destination).

In regards to Claim 20, Schulz discloses:
The method of claim 17, wherein the second ACH system includes electronic data communication channels in the second country (See Fig. 8A and 8B, Schulz discloses a USGO performing the functions of receiving and executing within the context of a computerized system. Therefore, it is obvious to one of ordinary skill in the art that said functions must be performed by a computer associated with said USGO).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685